DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 6/22/2021.
          Claims 1-20 are currently pending.
           Claims 1-4, 7-8, 10, 13, 15-20 have been amended. 
           Claims 1 and 10 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-20 were allowed, the reasons for allowance were indicated in the previous office action submitted on 6/01/2021. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Osaka (U.S Pat. 6924651) discloses a printed board inspecting apparatus includes: an input unit for inputting a pulse from a first signal line; a receiving unit for receiving a voltage Kim (U.S Pub. 2020/0343200) discloses a crack monitoring system comprising: a semiconductor die including a central region and an edge region surrounding the central region; and a crack sensor disposed in the edge region of the semiconductor die, wherein the crack sensor includes: a first conductive line and a second conductive line disposed to be spaced apart from each other; a conductive diffusible material pattern disposed to be spaced apart from the first and second conductive lines; and a diffusion barrier layer encapsulating the conductive diffusible material pattern (see specification for more details).
             Kasai (U.S Pub. 2015/0066399) discloses a circuit board testing apparatus detects sparking and partial discharge between wiring patterns on a circuit board to determine if the circuit board is defective. A constant current source feeds a constant current to a wiring pattern to be tested. A voltage measurement part measures the resulting voltage at the wiring pattern. A normal state voltage gradient calculation part calculates a voltage gradient in a normal state where there is no sparking or partial discharge. A determination part determines whether the voltage gradient remains invariant, by comparing voltage measurement results within a predetermined range with an estimated value of the voltage based on the voltage gradient in the normal state. The determination part determines whether a circuit board is defective, on the basis of whether the voltage gradient remains invariant (see specification for more details).


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/5/2021